Lumpkin, Justice.
A judgment was rendered in favor of Pou Brothers against Bagley in a justice’s court in Chattahoochee county, and the plaintiffs sued out a garnishment in Muscogee corinty, which was directed to the Columbus Iron Works Company, a corporation of the latter county, and made returnable to a justice’s court therein. The case finally reached.the superior court of Muscogee county, and resulted in a judgment against the garnishee, which has been brought to this court for review by a bill of exceptions containing numerous assignments of error. Irrespective of *518many of the questions which it presents, the judgment below was manifestly unauthorized by law, for the reason that the plaintiffs failed to comply with those essential requirements of section 3538 of the code which are indicated in the head-note; and as the garnishment was sued out under this section, the plaintiffs’ failure to observe its directions was fatal to the validity of the garnishment proceedings, and consequently no lawful judgment based thereon could be rendered in their favor. There was nothing to connect the garnishment proceedings with the judgment rendered in Chattahoochee county, and according to the decision of this court in West v. Harvey, 81 Ga. 711, something of this sort was indispensable to- the validity of the garnishment. There being no attempt to- follow the provisions of section 3537 of the code, it has no application to this case. Judgment reversed.